Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 1 of 54 PageID #: 2764
                                                                                    FILED
                                                                                    CLERK
                                                                           7/3/2019 11:52 am
                            UNITED STATES DISTRICT COURT
                            E A S T E R N D I S T R I C T O F N E W Y O R K U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
       ------------------------------X                  Docket#               LONG ISLAND OFFICE
       UNITED STATES OF AMERICA,     :                  15-cr-00242-JFB
                                     :
            - versus -               :                  U.S. Courthouse
                                     :                  Central Islip, New York
                                     :
       MICHAEL BELFIORE,             :                  February 27, 2019
                       Defendant     :                  12:25 PM
       ------------------------------X

                 TRANSCRIPT OF CRIMINAL CAUSE FOR ORAL ARGUMENT
                     BEFORE THE HONORABLE JOSEPH F. BIANCO
                          UNITED STATES DISTRICT JUDGE
       A     P      P   E       A     R     A     N     C     E     S:


       For the Government:                      Richard P. Donoghue, Esq.
                                                United States Attorney

                                          BY:   Bradley King, Esq.
                                                Charles N. Rose, Esq.
                                                Assistant U.S. Attorney
                                                610 Federal Plaza
                                                Central Islip, NY 11722

       For the Defendant:                       Donna Aldea, Esq.
                                                Bruce A. Barket, Esq.
                                                Barket Marion Epstein
                                                & Kearon LLP
                                                666 Old Country Road
                                                Suite 700
                                                Garden City, NY 11530




       Transcription Service:                   Transcriptions Plus II, Inc.
                                                61 Beatrice Avenue
                                                West Islip, New York 11795
                                                laferrara44@gmail.com




       Proceedings recorded by electronic sound-recording,
       transcript produced by transcription service
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 2 of 54 PageID #: 2765



                                                                                 2
                                    Proceedings

  1                THE CLERK:     Calling case 15-cr-242, United

  2   States of America v. Belfiore.

  3                Counsel, please state your appearances for the

  4   record.

  5                MR. KING:     Good afternoon, your Honor.

  6                Bradley King and Charlie Rose on behalf of the

  7   United States.
  8                THE COURT:     Good afternoon.

  9                MR. ROSE:     Good afternoon.

 10                MS. ALDEA:     Good afternoon, your Honor.

 11                Donna Aldea and Bruce Barket on behalf of Dr.

 12   Belfiore.

 13                THE COURT:     Good afternoon.

 14                MR. BARKET:      Good afternoon.

 15                THE COURT:     Good afternoon.       And Dr. Belfiore

 16   is present, as well.

 17                We scheduled this for argument on the Rule 33
 18   motion, so I have reviewed the papers.             This is the

 19   opportunity that I give to the attorneys to highlight

 20   anything they want to highlight from their papers, and I

 21   may have some questions for you.

 22                So it's the defendant's motion, so Ms. Aldea,

 23   you get to go first.

 24                MS. ALDEA:     Your Honor, just in terms of things

 25   to highlight knowing that you've reviewed the papers




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 3 of 54 PageID #: 2766



                                                                                 3
                                    Proceedings

  1   here, one thing that I would like to highlight really has

  2   to do with respect to the plea on the question of whether

  3   there's enough information before this Court now to

  4   simply grant the motion without a hearing or whether a

  5   hearing is required.        And I really do think that those

  6   are the only two options based on the record that has

  7   been presented here.
  8                Right now, based on the record as it stands,

  9   the government's main position with respect to the

 10   absence of ineffective assistance of counsel in Mr.

 11   Liotti's counsel to Dr. Belfiore to reject the plea offer

 12   that had been offered, really is on the prejudice prong

 13   and what the government argues is that the insistence,

 14   Dr. Belfiore's insistence on innocence throughout this

 15   shows that he would not have taken the plea in any event,

 16   and therefore there can be no prejudice from the advise.

 17                And that's actually wrong for three reasons
 18   that I think are underscored by the record here.                The

 19   first thing, which is really important here is that there

 20   -- all of the interviews that the government relies on,

 21   all of the information that the government relies on to

 22   show this insistence on innocence, really happens after

 23   Mr. Liotti got involved in this case.

 24                Prior to that point, the record in this case as

 25   the government itself concedes, show that Dr. Belfiore




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 4 of 54 PageID #: 2767



                                                                                 4
                                    Proceedings

  1   was wrapping up his medical practice, was in the process

  2   of closing it, and was prepared to, in fact, accept a

  3   plea.

  4                Additionally, the second thing is the

  5   government focuses on the fact that there are numerous

  6   cases that they highlight in their papers that talk about

  7   a defendant's adherence to a position of innocence or
  8   adherence to factual innocence being a basis to find that

  9   a defendant could not have entered a plea, and therefore

 10   there would be no prejudice.

 11                However, all of those cases deal with cases

 12   where the defendant has said from a factual standpoint

 13   that he did not participate in the crime.

 14                So in other words, in some of the cases, some

 15   of them are homicide cases where the defendant says I

 16   didn't actually stab the person, I didn't actually murder

 17   the person, I didn't do this.
 18                In this case, we have a very different

 19   situation from every single one of those because Dr.

 20   Belfiore never contested from a factual standpoint that

 21   he prescribed all of the pills of oxycodone that were

 22   charged by the government.

 23                The only question here really had to do with

 24   whether there was a legitimate medical purpose, and that

 25   is a legal term of art where counsel's advice is




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 5 of 54 PageID #: 2768



                                                                                 5
                                    Proceedings

  1   particularly important to a defendant making a decision

  2   about whether or not to accept a plea offer.

  3                On this record, Mr. Liotti's advice that there

  4   was no reason to take a plea which is what Dr. Belfiore

  5   affirmed, and what this record shows, that Mr. Liotti had

  6   told him that he could win this at trial.              In fact, Mr.

  7   Liotti is in his submissions to this Court, following the
  8   submission of this motion, maintains that he did actually

  9   win this case at trial, hands down, I think is the exact

 10   quote.

 11                So on this record, you have an attorney who was

 12   objectively unreasonable in advising his client that this

 13   was a case where there would be under this term of art a

 14   legitimate medical purpose on this record.

 15                And I would analogize this issue to Lafler v.

 16   Cooper.    In that case, the United States Supreme Court

 17   was faced with a situation where a defendant's decision
 18   not to take a plea was based on his attorney's advice

 19   that the government would not be able to prove

 20   intentional murder, the element of intent, because he had

 21   shot the victim underneath the waist, below the waist.

 22                And in that case what the Supreme Court found,

 23   ultimately the government wound up conceding the

 24   performance prong of the inquiry because the attorney's

 25   advice was objectively unreasonable because it was not




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 6 of 54 PageID #: 2769



                                                                                 6
                                    Proceedings

  1   based on an understanding of the law.

  2                In this case, Mr. Liotti's advice about their

  3   being a legitimate medical purpose about being able to

  4   defeat all of these charges was based on only two

  5   defenses that he proffered at trial; one of them was an

  6   entrapment defense, and the other one was the "Big

  7   Pharma" defense, the defense that the pharmaceutical
  8   companies were to blame.

  9                Just as in Lafler, the attorney's advice was

 10   objectively unreasonable because it was legally incorrect

 11   to advise the client that he can't be found guilty of

 12   intentional murder because of the place that he shot the

 13   victim, and therefore should reject the plea offer.                 So

 14   too in this case, Mr. Liotti's advice was objectively

 15   unreasonable for the same reasons.

 16                Specifically, with respect to the entrapment

 17   defense, the record in this case including the Rule 29
 18   submission that Mr. Liotti gave, and the record in the

 19   transcript, shows that Mr. Liotti really did not know or

 20   understand what the entrapment defense was, and proceeded

 21   at all times with the belief that proffering that

 22   entrapment defense was not going to open the door to all

 23   of the really devastating BNE (ph.) evidence that came

 24   in.

 25                On the point of how devastating the BNE




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 7 of 54 PageID #: 2770



                                                                                 7
                                    Proceedings

  1   evidence is, I am actually going to refer to Mr. Liotti's

  2   own motion.     In his Rule 29 motion, he specifically talks

  3   about the fact that the BNE evidence was prejudicial and

  4   was devastating to his client's case.

  5                Now the reason that he believed that the door

  6   would not be opened in spite of your Honor's admonitions

  7   on the record that this would likely open the door, was
  8   because he had a legal understanding that he stated on

  9   the record that what would be required to show pre-

 10   disposition was pre-disposition of criminality, in

 11   addition to just pre-disposition to prescribe the

 12   medication.

 13                And that view was actually affirmatively wrong

 14   and contrary to case law.         In fact, there were two cases

 15   that had been expressly -- that had been decided by the

 16   Second Circuit that had expressly rejected that

 17   understanding.
 18                So when we talk about whether Liotti was

 19   effective or whether he had some strategic basis to

 20   inform his client that he would be acquitted at trial or

 21   that he had a good chance of success, or that there was

 22   no reason to take the plea, we have to look at the

 23   background of what his legal understanding was to give

 24   that advice.

 25                It's not enough to say that Liotti believed it




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 8 of 54 PageID #: 2771



                                                                                 8
                                    Proceedings

  1   because the attorney in Lafler also believed that his

  2   client could not be convicted of intentional murder where

  3   he shot the victim below the waist.

  4                What is required is that the attorney's advice

  5   not be based on just some belief or some opinion of a

  6   strategy but be based on a legitimate reasonable strategy

  7   which can only be made under Strickland if the attorney
  8   bases it on a knowledge and a research of the law and of

  9   the facts at issue in the case.

 10                So Mr. Liotti's advice on the entrapment

 11   defense, which was one of the primary defenses was

 12   incorrect.     His assessment that he could win this trial -

 13   - in other words, that he could do better than just a

 14   plea to one solitary count of distribution, which is all

 15   that the government -- all that Dr. Belfiore had to plead

 16   guilty to under the government's plea offer, was

 17   objectively unreasonable where it was based on a
 18   misunderstanding of the laws that related to entrapment,

 19   a misapprehension that he would not be opening the door

 20   to the devastating BNE evidence, and that advice, that

 21   assessment, was based on a fundamental lack of research

 22   and knowledge of controlling Second Circuit case law.

 23                With respect to the Big Pharma defense, which

 24   was his only other defense, again I am actually going to

 25   underscore the ineffectiveness based on Mr. Liotti's own




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 9 of 54 PageID #: 2772



                                                                                 9
                                    Proceedings

  1   submissions to this Court.

  2                With respect to that, he actually states that

  3   his Big Pharma defense, this is in the affidavit that he

  4   submitted to this Court arguing against the granting of

  5   this Rule 33 motion, he actually states that this Big

  6   Pharma defense was nothing more than an attempt at jury

  7   nullification.
  8                If the attorney's central defense in a case

  9   where he has told his client there is no reason to accept

 10   a plea deal, fire your prior attorney because all he

 11   wants you to do is settle the case.            That's all he knows

 12   how to do.     Retain me, go to trial because that's what we

 13   have on this record.        If that's based on nothing more

 14   than a belief that there might be jury nullification,

 15   there is no way that that strategy or that advice can be

 16   deemed legitimate or can be deemed reasonable under

 17   Strickland.
 18                And so those are the facts that I want to

 19   highlight here.       This is not a case where we have a

 20   client who was not willing to admit his factual guilt.

 21   This is a client who admitted all of the instances, the

 22   factual instances of prescribing oxycodone on all of the

 23   occasions charged by the government.

 24                This is not a case where there is a client who

 25   was unwilling to give up his medical license or close his




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 10 of 54 PageID #: 2773



                                                                                  10
                                     Proceedings

   1   practice, and therefore no prejudice can be found.                This

   2   is a client who was in the process of closing his

   3   practice, of wrapping it up, of trying to sell it, and

   4   had affirmatively stated on the record, in fact the

   5   government had stated on the record affirmatively on

   6   multiple occasions, at multiple appearances, that he was

   7   prepared to take the plea, and was just wrapping up the
  8    medical practice.

   9               So on this record, what we have us a client who

 10    is going to take the plea, who made the mistake of

 11    meeting with a lawyer who sold him a bill of goods that

 12    was frankly false.       It was false at the time that he made

 13    it.

 14                And on performance with respect to Strickland

 15    on that aspect, the government highlights throughout its

 16    brief, throughout its submissions, that Mr. Liotti told

 17    Dr. Belfiore that he had a thirty percent chance of
 18    success at trial which the government highlights, means a

 19    70 percent chance of being convicted.

 20                That's actually inaccurate.           The affidavit in

 21    this case which is not contested by Mr. Liotti in any way

 22    in his submission actually states that at the very first

 23    meeting -- now this would be before Mr. Liotti looked at

 24    the record, before he looked at any evidence in the case,

 25    before he did any legal research, what he actually told




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 11 of 54 PageID #: 2774



                                                                                  11
                                     Proceedings

   1   him is he gave him an assurance of a win at trial, and at

   2   the first meeting, he urged him to fire Mr. Gann, hire

   3   him, and take the case to trial.           He disparaged Mr. Gann

   4   by saying all attorneys like Gann do is settle.

   5                He talked about suing Mr. Gann because he

   6   didn't do anything, and he assured me says Dr. Belfiore

   7   in his affidavit, at paragraph 5, that he would not even
   8   accept the case unless he believed there was at least a

  9    30 percent chance of being acquitted.

 10                 Those types of representations cannot be deemed

 11    strategy.    They can't be deemed legitimate strategic

 12    advice or legitimate strategic beliefs when they're based

 13    on a first meeting at which the attorney has not reviewed

 14    any of the law, and has not reviewed any of the record.

 15                 In fact, what they actually suggest is a very

 16    disturbing suggestion that this was really just about

 17    getting a retainer at that point, which is contrary to
 18    the duty of loyalty that attorneys owe to their clients

 19    as recognized by the Supreme Court in Strickland.

 20                 Additionally, that at least 30 percent chance,

 21    did not remain at least a 30 percent chance because as

 22    Mr. Liotti obtained more evidence, and discovery, and the

 23    file from prior counsel, and began to research the case,

 24    his assessment about the chance of success in this case,

 25    only grew.     In fact, later on, Mr. Liotti according to




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 12 of 54 PageID #: 2775



                                                                                  12
                                     Proceedings

   1   Dr. Belfiore, told him "there is no reason to take a

   2   plea".   This is after the government had indicated that

   3   they were going to charge the death resulting counts

   4   which would carry mandatory minimum sentences.               "No

  5    reason to take the plea".

   6               He also assured Dr. Belfiore at that point, "We

   7   can win this," and "I can do this".            And while the
   8   government says that these statements should not be

   9   believed on this record because they're self-serving and

 10    being made by a defendant who is unworthy of belief, I

 11    submit that on this record, there is nothing that would

 12    suggest to this Court that those statements are not

 13    absolutely true.

 14                All of Liotti's submissions following this date

 15    are in keeping with this.         He submitted letters to this

 16    Court, and affidavits to this Court in which he attests

 17    not only that he could have won this or should have won
 18    this trial, but that he's dumbfounded, "that he's

 19    perplexed", "that he actually did win this hands down",

 20    and that's he convinced that this Court will grant his

 21    Rule 29 motion which notably doesn't even state the

 22    correct legal standard or any legal standard at any point

 23    in that submission and is absolutely convinced that if

 24    this Court does not do so, then the Second Circuit or the

 25    United States Supreme Court is going to find that the




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 13 of 54 PageID #: 2776



                                                                                  13
                                     Proceedings

  1    Rule 29 motion should have been granted.

   2               So that submission, those submissions show that

   3   Dr. Belfiore's statements in his affirmation which should

   4   be sufficient in terms of the performance prong to

   5   require and frankly the rest of the record in terms of

   6   the prejudice prong, which would be sufficient to require

   7   granting this motion without a hearing, are absolutely
  8    worthy of belief.

   9               To the extent that any question of fact is

 10    raised, it is not raised by Mr. Liotti's submissions.

 11    What I would note is although Mr. Liotti has written a

 12    tremendous amount, truly a tremendous amount, and has

 13    submitted voluminous papers and submissions with his

 14    prior victories in other cases, and other publications,

 15    not once does he contest the key elements that form the

 16    basis of the ineffective assistance of counsel claim on

 17    the performance prong.
 18                In this regard, he never challenges the fact

 19    that he advised Dr. Belfiore at the first meeting that he

 20    should fire Gann and not take the plea and proceed to

 21    trial.   He never once contests that he advised Dr.

 22    Belfiore that they could win this, and that they should

 23    win this.    He never does that.

 24                Instead, all he avers is that he warned Dr.

 25    Belfiore of the risks of going to trial.             But warning a




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 14 of 54 PageID #: 2777



                                                                                  14
                                     Proceedings

   1   client of the risk, in other words, what his sentence

   2   exposure would be, is not sufficient to constitute

   3   effective performance under Strickland's performance

   4   prong.

   5               And again, I cite to Lafler v. Cooper with

   6   respect to that which makes it clear that when an

   7   attorney gives objectively unreasonable advice based on
   8   the controlling law, and the controlling facts of a case,

   9   then that advice cannot be deemed strategic, and cannot

 10    be deemed reasonable.

 11                THE COURT:      Well, let me ask you, and thank you

 12    for that summary, that was very thorough, I just want to

 13    focus on the prejudice prong first --

 14                MS. ALDEA:      Yes.

 15                THE COURT:      -- then I will go into the

 16    performance prong but on the prejudice prong, you said in

 17    your papers, and I think you repeated today that he was
 18    ready to plead until he had that meeting with Mr. Liotti.

 19    But I don't know that the record establishes that he was

 20    ready to plead.      I understand that he waived indictment,

 21    which is some indication that he intends to plead but if

 22    you actually look at the record in this case -- first of

 23    all, we have nothing from Mr. Gann, who was representing

 24    him at the time.      You haven't put in a declaration from

 25    Mr. Gann saying Dr. Belfiore was, you know, on day one or




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 15 of 54 PageID #: 2778



                                                                                  15
                                     Proceedings

   1   at any point ready to plead.          He was just wrapping up his

   2   affairs.    The record shows, at least in my experience, an

   3   unusually long time -- usually my cases a defendant

   4   waives indictment, pleads guilty, at that moment, maybe a

   5   few weeks later here, and we've got the unusual situation

   6   where he was charged in a complaint in 2014, that gets

   7   dismissed, I guess, and then ultimately he does waive
  8    information.

   9               So I am not sure exactly what went on in that

 10    several-month period between October 2014, and May of

 11    2015, but I do know what went on from May of 2015 to

 12    October when he first met with Mr. Liotti, which is

 13    multiple times they went before Judge Seybert, who had

 14    the case at the time, and Mr. Gann kept asking for

 15    adjournments, saying something along the lines of what

 16    you're saying, that he is wrapping up his affairs.

 17                But that's also consistent potentially, with
 18    someone who is not in the frame of mind where they're

 19    ready to plead guilty or not.          So that's -- I think

 20    there's an ambiguity in the record, and I actually looked

 21    at Dr. Belfiore's declaration and he actually doesn't say

 22    when Mr. Gann -- he explains that Mr. Gann told him that

 23    he thought he was going to lose, and that he shouldn't go

 24    to trial, but in paragraph 4, Dr. Belfiore says during

 25    the period of time, I was considering accepting the plea,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 16 of 54 PageID #: 2779



                                                                                  16
                                     Proceedings

  1    I had a conversation with Liotti's son.

   2               So nowhere in Dr. Belfiore's affidavit does he

   3   say based upon Mr. Gann's advice, I was completely on

  4    board, I was ready to take the plea.            He kind of create

   5   -- he says I was considering.          So I don't know what your

   6   response is to that.       Why should I conclude that just

   7   because he waived indictment at some point, that during
   8   that many month period where Mr. Gann kept putting it

  9    off, that he was ready to plead.

 10                MS. ALDEA:      So I think the answer to that is, I

 11    guess --

 12                THE COURT:      That was a long question but --

 13                MS. ALDEA:      That's okay, I will give a long

 14    answer.    The answer to that is actually threefold.              The

 15    first answer is that based on the record that we have,

 16    and you're right, we don't have an affidavit from Mr.

 17    Gann with respect to what their conversations were during
 18    that period, but as an officer of the court, Mr. Gann did

 19    represent in three of the court appearances that are

 20    attached to the government's papers, I think it's in

 21    Exhibit B -- wait, no, no, no.          It's in here.      I am

 22    sorry.    In Exhibit B, which is the court appearance of

 23    January 30th, 2015, in Exhibit C, which is the court

 24    appearance of March 27th, 2015, in Exhibit D, which is

 25    the court appearance of July 24th, 2015, that your Honor




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 17 of 54 PageID #: 2780



                                                                                  17
                                     Proceedings

   1   alluded to.     Mr. Gann does state explicitly as an officer

   2   of the court that Dr. Belfiore is wrapping up his

   3   practice and is prepared to take the plea -- is preparing

  4    to take the plea.

   5               More than that, I believe that that was also

   6   communicated to the government, and was their

   7   understanding because the AUSA also states on the record
  8    that she believes that that's what's happening.

  9                So I would rely on that --

 10                THE COURT:      Yeah, but I --

 11                MS. ALDEA:      -- factually.

 12                THE COURT:      I did look at that but again, I

 13    don't think it's quite as clear as you're saying.                I

 14    think consistent with being an officer of the Court, Mr.

 15    Gann -- Dr. Belfiore could have been telling Mr. Gann I'm

 16    having, you know, thoughts about whether I should plead

 17    guilty or not.
 18                Mr. Gann just kept saying, you know, we're

 19    close to having resolved this matter short of trial.                 He

 20    does relate to winding down his practice but I didn't see

 21    any comments from Mr. Gann that said your Honor, my

 22    client definitely is going to plea here.             I mean, I do

 23    have lawyers that say that to me.           He's definitely

 24    pleading, we just have one last thing we need to do.                 It

 25    seems like it may be.        And good -- it's ambiguous, but




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 18 of 54 PageID #: 2781



                                                                                  18
                                     Proceedings

   1   one inference you could draw from this is then when Dr.

   2   Belfiore was informed that as a result of his plea, that

   3   he could never practice again, that maybe that became a

   4   sticking point for him, the idea that he was never going

   5   to be able to a doctor again.          Maybe he didn't fully

   6   understand that when he waived the indictment, I don't

  7    know.
   8               But I just think it's ambiguous that all this

   9   time went by, Mr. Gann's asking for multiple

 10    adjournments.      I don't know anything -- there was nothing

 11    in here that led me to believe that Mr. Gann again hasn't

 12    put anything into saying Dr. Belfiore told me from day

 13    one to the last day I represented him, he was always

 14    going to plead.      There's nothing like that.

 15                MS. ALDEA:      Yeah, I don't -- well, the second

 16    answer to your Honor's question is that I don't believe

 17    that it's legally required for purposes of establishing
 18    prejudice in this context that there be that kind of

 19    declaration.

 20                THE COURT:      No, I am being extreme about it.           I

 21    agree with you.

 22                MS. ALDEA:      Yes.

 23                THE COURT:      But it's also one piece of -- the

 24    second piece that I was going to get to which relates to

 25    this same issue, again prejudice is -- you said well,




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 19 of 54 PageID #: 2782



                                                                                  19
                                     Proceedings

   1   this isn't a factual innocence situation.              But it is

   2   actually a factual innocence situation because even

   3   though he wasn't disputing that he prescribed the

   4   oxycodone, one of the elements of this crime is that he

   5   has to -- good faith is a defense.           Good faith -- it has

   6   to be shown that he didn't believe it was for a

  7    legitimate medical purpose.
   8                So if Dr. Belfiore were going to plead guilty

   9   to this, one of the elements -- he just can't say yes, I

 10    distributed oxycodone and it caused the death of these --

 11    well, that wouldn't have been part of the plea, it would

 12    have been just distribution but he has to allocute that

 13    when I prescribed those things, I did not believe they

 14    were for a legitimate medical purpose.

 15                So that -- and he -- you weren't here for the

 16    trial but I am sure you reviewed the transcript, he

 17    testified unequivocally at the trial, under oath, that he
 18    believed that this was for a legitimate medical purpose.

 19                So that's something that has to be addressed

 20    because for him to plead, he would have had to say the

 21    exact opposite.      So this is not a situation where as you

 22    point out, someone because of whatever the lawyer is

 23    telling him, could remain silent, make the government go

 24    through the burden of proving it.

 25                Here you had someone who took the stand, and




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 20 of 54 PageID #: 2783



                                                                                  20
                                     Proceedings

   1   testified to something completely inconsistent with being

   2   able to plead guilty.        So I don't know what your response

  3    is to that.

   4               MS. ALDEA:      So my response to that, and this

   5   actually ties into the prior answer as well, in his

   6   affidavit what he actually states, and this is what is

   7   legally required in terms of establishing prejudice, at
   8   paragraph 11, Dr. Belfiore states that "I have been told

   9   by Mr. Liotti that my chances of prevailing at trial were

 10    actually slim, and that the proof against me was

 11    overwhelming.      The very advice Mr. Gann gave me, I would

 12    have certainly taken a plea."

 13                And that, coupled with the incredible

 14    sentencing disparity is legally sufficient under the case

 15    law to establish prejudice.          The government acknowledges

 16    that standard as well, and there's submissions.

 17                In further answer to your Honor's question,
 18    this question of what a legitimate medical purpose is, is

 19    just as in Lafler, defined by what the attorney explains

 20    it to be.

 21                So when we look at what Mr. Liotti believed,

 22    Mr. Liotti stated, and I believe this is consistent as

 23    well with Dr. Belfiore's testimony at trial, that as long

 24    as the defendant is being told by his patient, that the

 25    patient is in pain, and as long as the prescription on




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 21 of 54 PageID #: 2784



                                                                                  21
                                     Proceedings

   1   the bottle, the instructions on the bottle say take the

   2   pill this way, it's out of his hands, whether the patient

   3   is lying, or whether the prescription instructions, the

   4   way that the instructions are written are not being

  5    followed.

   6               So the advice that he was being given, and

   7   again, this is clear from Mr. Liotti's arguments on the
   8   record in the transcript, is that a legitimate medical

   9   purpose only requires that.          It requires a patient to

 10    tell you that I am in pain, and it requires the

 11    instructions on the bottle to be written in a way so that

 12    if they're complied with, it can only be legitimate.

 13                And that frankly just as in Lafler, the

 14    attorney's advice of it can never be intentional murder

 15    as long as you shoot below the way, is objectively wrong.

 16    That's simply not the way the courts have defined

 17    legitimate medical purpose, and frankly, it's simply an
 18    unreasonable view of what legitimate medical purpose is.

 19    It's not enough.

 20                In this case, a competent attorney, and I

 21    believe on the affidavit at least, Gann certain told him

 22    that the evidence against him was overwhelming.               A

 23    competent attorney would have said look, we've got

 24    videotapes here.      We're not talking about even the death

 25    counts right now.       We're talking about the advice of




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 22 of 54 PageID #: 2785



                                                                                  22
                                     Proceedings

   1   reject a guilty plea to one single count of illegal

   2   distribution of oxycodone.         One single count in all of

   3   the counts with the undercover officer would have been

   4   the single prescription when Dr. Belfiore told -- the

   5   undercover came in, and actually told him that he was

   6   giving the drugs to his girlfriend and Dr. Belfiore still

  7    filled that prescription.
   8               A competent attorney would have told him here's

   9   the video, here's the evidence, here's what it shows,

 10    that you had drug testing on that date, and on that one

 11    sole date during that drug testing, he came in, he had

 12    not been taking the oxycodone, his drug tests showed

 13    conclusively that he had no oxycodone in his system which

 14    smells of diversion, and he explicitly told on videotape,

 15    told Dr. Belfiore, that he was giving drugs to his

 16    girlfriend, which is clearly diversion.

 17                A guilty plea to that count, your Honor, would
 18    have been easy because Dr. Belfiore would have only had

 19    to admit that on that one occasion, on that one count,

 20    there was not a legitimate medical purpose.

 21                So I vehemently disagree that he could not have

 22    allocuted to this.       He didn't have to allocute to the two

 23    death counts.      They weren't even on the table.           He didn't

 24    have to allocute to the other 28 or however many there

 25    were, charges of illegal distribution; just to that one




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 23 of 54 PageID #: 2786



                                                                                  23
                                     Proceedings

  1    sole count.

  2                MR. BARKET:      One second, Judge.

   3   (Counsel confer)

   4               THE COURT:      But even on that one count, he --

   5   go ahead, state your point because I don't want you to

  6    forget.

  7                MS. ALDEA:      Yeah, I mean since he just told me.
   8   And the other point on that actually is that at trial,

  9    and during his testimony, he never even spoke to that.

 10    He never even addressed that.

 11                So your Honor's point about his testimony being

 12    contrary to an admission of guilt, it was not contrary to

 13    the admission of guilt with respect to the prescription

 14    to that undercover officer.

 15                THE COURT:      Yeah, I would have to go back and

 16    look at that but my memory is that overall, he testified

 17    that he prescribed to all of his patients it was always
 18    because he believed it was for a legitimate medical need,

 19    and I -- maybe I am wrong, maybe he wasn't asked that on

 20    the particular -- with respect to the undercover, but I

 21    am pretty confident that he said something along those

 22    lines.

 23                MR. BARKET:      No, it was --

 24                THE COURT:      No?

 25                MR. BARKET:      -- and it was actually one of the




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 24 of 54 PageID #: 2787



                                                                                  24
                                     Proceedings

   1   points in the government's summation that he avoided

   2   testifying about the prescription to the undercover

   3   officer.    They highlighted that in their rebuttal, that

  4    he didn't deny it, he didn't testify to it at all --

   5               THE COURT:      Okay.

   6               MR. BARKET:      -- didn't even talk about it in

  7    his summation.
   8               THE COURT:      I will go back and look at that.

   9               MS. ALDEA:      So, your Honor, I do think that it

 10    actually does have to do with the way that the term

 11    legitimate medical purposes defined him, and his

 12    understanding of the legal requirements of that.

 13                THE COURT:      The only other -- and you jumped a

 14    little bit to performance, and you keep talking about

 15    Lafler, but Lafler, it was a legal error by the lawyer,

 16    pure legal error.

 17                Here, it's a q of whether or not the proof that
 18    Dr. Belfiore had was going to be sufficient or not, you

 19    know, or poking holes in the government's case was going

 20    to be sufficient, but one thing you're leaving out is I

 21    mean he had three experts, two on causation with respect

 22    to the deaths, but he also had an expert who was backing

 23    up what Mr. Liotti said.         He had an expert who basically

 24    said that what Dr. Belfiore did here was consistent with

 25    customary medical practice and deemed for legitimate




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 25 of 54 PageID #: 2788



                                                                                  25
                                     Proceedings

  1    medical purpose.

   2                So this wasn't something that Mr. Liotti just

   3   argued to the jury, and had nothing to support it.                He

   4   had both the expert -- and obviously Dr. Belfiore

   5   testified himself to that.         So you haven't really

   6   mentioned that but isn't that significant, that he had an

   7   expert with a lot of credentials who sat in that chair
   8   right there, looked that jury in the eye, and said that

  9    this is consistent with a legitimate medical purpose.

 10                 MS. ALDEA:     Well, the --

 11                 THE COURT:     Why isn't that significant?          Mr.

 12    Gann didn't have that, I don't think.            So that was

 13    something Mr. Liotti was able to get that was certainly

 14    helpful for Dr. Belfiore.

 15                 MS. ALDEA:     Again, the question of whether the

 16    advice was reasonable has to do with what was on the

 17    table at the time.       So the advice that was given was go
 18    to trial, there's no reason to take this plea to the

 19    single count, which is why I am focusing on the

 20    undercover because the expert, no expert testified that

 21    it was a legitimate medical purpose or in keeping with

 22    common medical practice to prescribe drugs to people who

 23    you know, who have admitted to you that they're diverting

 24    the drugs.

 25                 So in order for Mr. Liotti's advice to have




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 26 of 54 PageID #: 2789



                                                                                  26
                                     Proceedings

   1   been constitutionally effective or for there not have

   2   been prejudice here, what would need to be shown is that

   3   no only could he have -- that he had a reasonable belief

   4   that not only could he have gotten Dr. Belfiore acquitted

   5   of the two death resulting counts, not only could he have

   6   gotten him acquitted of all of the other twenty-something

   7   counts of illegal distribution, but he wouldn't even be
  8    convicted of a solitary one.

   9                And that's why I think the undercover's

 10    testimony is so essential here, and the fact that it

 11    wasn't met at all by the proof, also speaks to the

 12    ineffectiveness.

 13                 I focused on the plea but part of -- there is

 14    kind of some overlap here with respect to the

 15    ineffectiveness at trial, as well, in the sense that

 16    although Mr. Liotti put Dr. Belfiore on the stand to

 17    testify, he never had Dr. Belfiore testify to some of the
 18    critical things that really established, I think, the

 19    government's case.

 20                 Number one, he never testified about the

 21    diversion.     He never testified how he could continue to

 22    prescribe drugs to a patient who not only did not have

 23    the drugs in his system, but more than that, who had

 24    actually admitted on the record, that he was diverting

 25    the drugs, that he was giving them to his girlfriend.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 27 of 54 PageID #: 2790



                                                                                  27
                                     Proceedings

   1   That's the first thing, and that's the strongest one,

   2   which is why I keep focusing on that because that's the

   3   sole conviction that meant he should have taken the plea

   4   because he can't possibly do better if he went to trial.

   5               The second thing though is that he also did not

   6   prepare Dr. Belfiore to testify to the alterations in the

   7   medical record.      To have a legitimate medical purpose,
   8   and all of the experts that testified at trial

   9   acknowledged, there need to be tests that are done.

 10                In this case, the patients did not have MRIs,

 11    did not have x-rays, did not have any kind of medical

 12    documentation showing that there was an underlying

 13    injury.

 14                Moreover, the videotaped interactions with the

 15    undercover officer actually showed on this record that

 16    that undercover officer's chart indicated that there were

 17    certain tests that were done that actually, in fact, we
 18    know from the videotapes, were never performed.               So there

 19    were falsification in the records.

 20                Mr. Liotti put Dr. Belfiore on the stand,

 21    really?     I mean frankly, I can't put it any other way

 22    than it was a lamb to the slaughter because he didn't

 23    prepare him to deal with those portions of the

 24    government's cross or those portions of the government's

 25    case.   And that is very ineffective.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 28 of 54 PageID #: 2791



                                                                                  28
                                     Proceedings

   1               And I would note, I don't want to harp too much

   2   on the psychic, although I can't ignore the psychic, I

   3   would note that these critical decisions that were being

   4   made, including the question of whether Dr. Belfiore

   5   should testify at all, given the record in this case,

   6   given the interviews, given the media coverage, given his

   7   statements in the media, and the grand jury, they could
   8   all be used against him, if he took the stand.

   9               That decision was made precisely at the time

 10    that Mr. Liotti was consulting with the psychic for 30-

 11    minute intervals, every single day, sometimes more than

 12    once a day.

 13                So to say that that strategic decision is not

 14    being influenced based on or is being made based on a

 15    reasonable or a legitimate strategic decision or

 16    assessment of the facts is just not reasonable on this

 17    record, where it's being tainted, and it's being colored
 18    by all of these things.

 19                Additionally, your Honor, I think that another

 20    problem with this is that Mr. Liotti in his own summation

 21    never addressed the question of the diversion, never

 22    addressed the question of why the charts were showing

 23    falsifications, in other words, tests that were done that

 24    really weren't done, all of that was ignored in Mr.

 25    Liotti's summation.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 29 of 54 PageID #: 2792



                                                                                  29
                                     Proceedings

   1               And I think his only strategy based on this

   2   record, and your Honor actually knows this better than I

   3   do, but his only strategy seems to have been to combat

   4   all of the charges with respect to the undercover, not

   5   with expert testimony, because he couldn't do that,

   6   because clearly there was no legitimate medical purpose

   7   with respect to the undercover charges but rather to
   8   combat it based on the entrapment defense.

   9               And the problem with that, and this is why I

 10    mentioned Lafler, the problem with that is that Mr.

 11    Liotti's understanding of the entrapment defense was

 12    legally wrong.      He did not understand that the entrapment

 13    defense was going to open the door to BNE evidence that

 14    showed predisposition in the sense that it showed that --

 15    well, it actually proved the government's case, I would

 16    argue, because the government's case was that this wasn't

 17    a doctor, this was a drug dealer.
 18                And instead of having just a couple of isolated

 19    incidents that were contested at trial, Mr. Liotti's

 20    decision with respect to this entrapment defense which

 21    was facially meritless, there was no chance with this

 22    record, with this video surveillance, that showed that

 23    the undercover was really not trying to convince Dr.

 24    Belfiore to prescribe the drugs at all.             It was pretty

 25    easy to get the prescription.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 30 of 54 PageID #: 2793



                                                                                  30
                                     Proceedings

   1               There's no reasonable way that a competent

   2   attorney could have got into that in the way that Mr.

   3   Liotti did, opening the door to this BNE evidence that

   4   showed that these isolated cases were not isolated, but

   5   in fact, were part of 6,000 prescriptions over the course

   6   of a three-year-period.        600 30 milligram pills of

   7   oxycodone, or more than that being prescribed over the
   8   course of less than a three-year period.

   9               And on top of that, the fact that all of these

 10    prescriptions were creating or forming a larger, and

 11    larger percentage of Dr. Belfiore's medical practice even

 12    as the knowledge in the community of the harmful impact

 13    of oxycodone was growing.

 14                And on that point, because it ties in, the

 15    other defense that was posited here with respect to Big

 16    Pharma was also devastating.          It wasn't just a defense

 17    that was rejected by the jury, similarly to the
 18    entrapment defense, it was affirmatively harmful because

 19    the Big Pharma defense was actually used by the

 20    government affirmatively to destroy Dr. Belfiore's

 21    credibility when Dr. Belfiore went on the stand.

 22                And the main resaon he was put on the stand was

 23    to play these videotapes from the 1990s and from 2000,

 24    showing that Big Pharma had or that Purdue

 25    Pharmaceuticals had a media campaign to show that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 31 of 54 PageID #: 2794



                                                                                  31
                                     Proceedings

   1   oxycodone was actually safe, and was not addictive.

   2               The problem with that is that this so-called

   3   strategy two could not have been based on any research,

   4   any minimal amount of research or diligence in looking at

   5   the facts of this case.        Not only would any amount of

   6   minimal research or diligence have revealed that, in

   7   fact, Purdue Pharma in 2007 which is years before the
   8   allegations of this case was held criminally responsible

   9   for its actions, but on top of that, and I think even

 10    more devastatingly, Mr. Liotti's central defense, he was

 11    arguing out of both sides of his mouth.

 12                On the one hand, he was saying put Dr. Belfiore

 13    on the stand to testify that there was no way that he

 14    could have known that he had this legitimate medical

 15    purpose because he didn't believe that these drugs were

 16    addictive, he didn't believe that these drugs were

 17    harmful, he had been misled by Big Pharma in this regard,
 18    but at the same time, there were records that were put in

 19    evidence with which Dr. Belfiore was devastatingly

 20    attacked on cross-examination showing that in his

 21    practice, his own pain management contracts, specifically

 22    spelled out the fact that these drugs were addictive, and

 23    that they were dangerous in 2011, in 2012, in 2013, which

 24    were ten years after the videos that Mr. Liotti put into

 25    evidence, and which were at the time of the alleged




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 32 of 54 PageID #: 2795



                                                                                  32
                                     Proceedings

   1   criminal charges.

   2               Moreover, there was a video where the other

   3   undercover officer, I believe it was Undercover O'Toole

   4   (ph.), the female undercover officer, was being

   5   interviewed by, and Dr. Belfiore explicitly told her that

   6   these drugs are addictive, and that they're dangerous,

   7   and that she shouldn't take them.
   8               So his central defense was confused.             It was

   9   not based on a legitimate strategy which is what is

 10    required or a reasonable strategy, it was based frankly

 11    from my reading of the record, and I know that I wasn't

 12    here, and I'm probably at the greatest disadvantage in

 13    that regard, but from my reading of the record, it

 14    frankly seemed that Mr. Liotti had no idea what was in

 15    the pain management contracts.           He had no idea that that

 16    was going to come out because when it did, there was

 17    simply no way to deal with them.
 18                And they confused his central defense in a way

 19    that affirmatively destroyed Dr. Belfiore's credibility

 20    in front of this jury.        So, you know, I don't want to --

 21    I guess it's sort of ironic, they say with doctors, the

 22    first thing is do no harm.         Well, with lawyers, I think

 23    that's true too.      I think a criminal defense attorney,

 24    even when presented with a difficult case, has to in the

 25    first place, do not harm.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 33 of 54 PageID #: 2796



                                                                                  33
                                     Proceedings

   1               In this case, the defenses, the two central

   2   defenses, entrapment, and the Big Pharma defense were

   3   defenses that were based on a misunderstanding or a lack

   4   of knowledge of the law, a lack of knowledge of the

   5   operative facts, and that were not just rejected but that

   6   did harm, affirmatively did harm, to Dr. Belfiore and

   7   affirmatively helped the government prove the central
   8   elements of its case, which is that this was not an

   9   isolated incident, this was not a legitimate medical

 10    purpose because this was part of a drug operation.

 11                Their quote that they stated repeatedly, I

 12    think I cited it in I don't know, twenty different ways

 13    in twenty different pages, was that this was not a

 14    doctor, this was a drug dealer.

 15                And it was Mr. Liotti, who more than anything

 16    else, furnished proof of that through his choice of

 17    defenses.
 18                THE COURT:      All right.     Thank you.

 19                Go ahead, Mr. King.

 20                MR. KING:     Your Honor, just first with respect

 21    to Lafler, I think the Court has stated it accurately, is

 22    totally distinguishable for the reason that it wasn't

 23    just Mr. Liotti's opinion.         His central argument here was

 24    that there was a legitimate medical purpose.               He

 25    proffered expert testimony from Dr. Olsen (ph.) on that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 34 of 54 PageID #: 2797



                                                                                  34
                                     Proceedings

   1   point with respect to not only the decedents but also the

   2   undercover.     Dr. Olsen testified that the prescriptions -

   3   - his review of the medical records established that it

   4   was legitimate to prescribe those drugs, that oxycodone

  5    to the undercover.

   6               The other point here is that on the performance

   7   prong, when your Honor was making the point about the
   8   passage of time after the plea offer was conveyed, the

   9   inference to be drawn from that is that the defendant was

 10    not satisfied with the plea offer that had been conveyed.

 11    That is in fact what is set forth in Mr. Liotti's

 12    affirmation at paragraph 6.          He says that Dr. Belfiore

 13    came to him after being dissatisfied with the pedestrian

 14    manner in which he was being represented by Marc Gann.

 15                Ultimately, as the Second Circuit has

 16    repeatedly stated, the decision whether or not to plead

 17    guilty is the defendant's decision.            Counsel has a duty
 18    to advise the defendant of the parameters of a plea

 19    offer, and also to consider the defendant's desire in

 20    this case, to put the government to its proof and to

 21    avoid collateral consequences which the record also shows

 22    that defense counsel investigated with civil counsel for

 23    the defendant over a course of at least several months

 24    after he was retained.

 25                Ultimately, he concluded that although trial




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 35 of 54 PageID #: 2798



                                                                                  35
                                     Proceedings

   1   would be difficult, the defendant's desire to retain his

   2   medical practice required that the defendant proceed to

  3    trial and that's what happened here.

   4               It's also important to note that the defendant

   5   could not have allocuted to this because he repeatedly

   6   stated under oath in the media, that he did not do

   7   anything wrong, that he had not issued any prescriptions
   8   solely to make money, and not for a legitimate medical

   9   purpose.    So he wouldn't have been able to allocute.

 10                The other point to be made on that is that

 11    while defense counsel made a point that he could have

 12    allocuted because there have been diversion to his

 13    girlfriend that diversion related to the third visit, not

 14    to the sixth visit.

 15                And also, the defendant's point with respect to

 16    the sixth visit was that this was the point at which he

 17    had become aware of what was going on, and he issued the
 18    prescription legitimately, with an effort to check

 19    through a pharmacist calling him as to whether or not his

 20    patient was complying with his instructions.               So he

 21    wouldn't have been able to allocute under any count of

 22    the indictment.

 23                THE COURT:      Well, let me ask you one of their -

 24    - I guess their more basic argument is that the Court

 25    should have a hearing that this shouldn't be decided




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 36 of 54 PageID #: 2799



                                                                                  36
                                     Proceedings

   1   based upon the papers and in terms of what the hearing

  2    would entail.

   3               You know, certainly I know what Dr. Belfiore's

   4   position was based upon what his testimony was at the

   5   trial, but one of their arguments is is that -- basically

   6   that Mr. Liotti persuaded him, that he wanted to plead

   7   guilty, was ready to plead guilty, and that it was Mr.
   8   Liotti who persuaded him otherwise.            And why isn't it at

   9   least -- the ability at least on that particular piece to

 10    develop the record from a more factual matter?               All these

 11    other issues that are raised, obviously I sat through the

 12    trial.   I can assess the performance of the attorney in

 13    terms of what they did, what defenses did or did not make

 14    sense.   We don't need a hearing for that but on this

 15    issue of -- this would go to the prejudice prong, whether

 16    in fact, Dr. Belfiore was ready to take a plea, and it

 17    was only Mr. Liotti who talked him out of it, or whether
 18    or not as you're suggesting, he was already having cold

 19    feet, and was not prepared to plead guilty, was not

 20    prepared to lose his medical practice, and then found an

 21    attorney who was willing to sort of support that state of

 22    mind that he already had.

 23                Why wouldn't we have a hearing on that where

 24    Dr. Belfiore could testify, maybe Mr. Gann could testify.

 25    I don't even know -- maybe the AUSA, was it Ms. Gatz?                 I




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 37 of 54 PageID #: 2800



                                                                                  37
                                     Proceedings

   1   don't even know -- was it Ms. Gatz?

  2                 MR. KING:    It was, your Honor.

  3                 MS. ALDEA:     Yes.

   4                THE COURT:     Maybe Mr. Gann, you know, said

   5   things to her.      I guess it would be hearsay but there was

   6   a long period of time where Mr. Gann was just telling --

  7    first it was months between the complaint and the waiver.
   8   I don't know what was going on during that period of time

   9   in terms of negotiation or between Mr. Gann and Dr.

 10    Belfiore, and then there was this unusual many month

 11    postponement after the waiver of indictment.               So why

 12    shouldn't that portion of the record be developed?

 13                 MR. KING:    Your Honor, in this case there's no

 14    need to develop it because you do have the defendants own

 15    statements, both before the grand jury, at trial, and in

 16    the media, where he unequivocally states that he cannot

 17    plead guilty to something that he didn't do.              And that is
 18    exactly what Mr. Liotti's stating in his papers when he

 19    is saying the defendant was dissatisfied.

 20                 The only performance that Mr. Gann had given to

 21    the defendant at this time was to extract the plea

 22    agreement.     He couldn't allocute to it.          That's why it

 23    took almost eleven months before he changed counsel and

 24    continued.     He says this     explicitly; I didn't do anything

 25    wrong.   I can't plead guilty to something I didn't do.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 38 of 54 PageID #: 2801



                                                                                  38
                                     Proceedings

  1    It's in the record.

   2                In contrast to other cases where there may be

   3   some question about what was in the defendant's mind,

   4   this is there.      It's absolutely there, and there's no

   5   need to develop it further.         Your Honor has the option of

   6   taking a middle road when you're presented with a record

   7   this explicit.
   8                And in addition to that, I would just point out

   9   that in paragraph 7 of the defendant's affirmation, he

 10    doesn't say that Mr. Liotti guaranteed him that he would

 11    avoid conviction.       He just gave him hope that he could

 12    avoid losing his medical practice.            Hope is not a

 13    guarantee.

 14                 And Mr. Liotti's initial assessment that he

 15    wouldn't take the case unless the defendant had at least

 16    a thirty percent chance of acquittal is a minimal hope

 17    because that's saying you have a seventy percent chance
 18    of being convicted.

 19                 In addition to that, the record is showing that

 20    defense counsel with respect to what's required under the

 21    law did convey the parameters of the plea agreement to

 22    the defendant, did assess what the effect of taking a

 23    plea would mean, and certainly had in mind the

 24    defendant's desire to put the government to its proof,

 25    his maintaining of his innocence which is a factor he had




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 39 of 54 PageID #: 2802



                                                                                  39
                                     Proceedings

  1    to consider as counsel.        That's something he had to do.

  2    It's something the Second Circuit has made clear.

   3               It's not simply that a plea offer appears

   4   beneficial.     A defendant has to affirmatively decide

   5   whether to enter the plea.         And here, based upon the

   6   defendant's contemporaneous statements, based upon the

   7   conduct that your Honor saw over many months where he is
   8   not accepting a plea offer that's been made in January,

   9   putting off appearances, allegedly to wind down his

 10    practice, it wouldn't have taken him very long, your

 11    Honor, to wind down his practice if he pleaded guilty

 12    because he wouldn't have been able to practice.               That

 13    would have been the end of it.

 14                So it rings hollow here.          And in addition, you

 15    have very clear, unequivocal, under oath statements,

 16    statements in the media, he couldn't have pleaded guilty.

 17    So there was no prejudice here.
 18                THE COURT:      All right.     Do you want to briefly

 19    respond?

 20                MS. ALDEA:      Yes, very briefly.       The first thing

 21    is that with respect to the media, the grand jury, the

 22    statements at trial, I would note that all of those were

 23    made, all of them were made, after Mr. Liotti entered the

 24    case, and assumed the representation.

 25                And so the fact that under his attorney's




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 40 of 54 PageID #: 2803



                                                                                  40
                                     Proceedings

   1   advice, the client is making statements that are

   2   consistent with his attorney's views about whether or not

   3   he did something legally wrong, is hardly probative of

  4    anything.

   5               Additionally, with respect to this question

   6   what the government just said, the AUSA just said that he

   7   didn't do anything wrong, that Mr. -- Dr. Belfiore had
   8   repeatedly said he didn't do anything wrong.               This is

   9   precisely the difference between all of the case law on

 10    this, and this case.

 11                The not doing anything wrong,           wrong is a moral

 12    assessment, or in this case a legal assessment.               Morally,

 13    Dr. Belfiore clearly did not believe that he did anything

 14    wrong.   He did what he thought was right, what he thought

 15    he was permitted to do.        And that's absolutely clear,

 16    your Honor, and that's absolutely true.

 17                However, as lawyers, we know what is legally
 18    wrong, what legally constitutes a crime, and what Mr.

 19    Gann told him was that from a legal standpoint, what he

 20    did which was factually uncontested, in other words, the

 21    prescription of all these drugs was legally wrong because

 22    under the facts of this case, there would be no

 23    legitimate medical purpose.

 24                What Mr. Liotti told him is that that was

 25    incorrect advice.       That Gann should be sued for that




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 41 of 54 PageID #: 2804



                                                                                  41
                                     Proceedings

   1   advice.    That Gann should be fired for that advice.              That

   2   that advice should be rejected, and that he should go to

   3   trial because he could do better, and that was

   4   objectively unreasonable based on this record, because

   5   again, this is a legal assessment and the attorney's

   6   advice, as to what is wrong under the law, is the advice

  7    that the client needs.
   8                So when Dr. Belfiore later says I did nothing

   9   wrong in the media based on his lawyer's advice, that's

 10    accurate.    That's accurate.        But the underlying advice

 11    was wrong.

 12                 Again, it's like the defendant in Lafler saying

 13    I had no intent to kill because I shot under the waist.

 14    It doesn't matter from a legal standpoint.

 15                 THE COURT:     Well, why wouldn't a middle-of-the-

 16    road approach at this point -- again, this is for

 17    purposes for fully developing the record --
 18                 MS. ALDEA:     Yes.

 19                 THE COURT:     -- the piece that I think is

 20    ambiguous is with regard to Mr. Gann and Dr. Belfiore, so

 21    why shouldn't I ask Mr. Gann, and I think the laws allows

 22    me to do this in my discretion, he's I think waived his

 23    attorney-client privilege for purposes of this motion,

 24    ask Mr. Gann to put in a declaration indicating that the

 25    substance of his discussions with Dr. Belfiore and how




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 42 of 54 PageID #: 2805



                                                                                  42
                                     Proceedings

   1   that ended up, why shouldn't I have him do that?

   2               MS. ALDEA:      Your Honor, we don't oppose a full

   3   hearing on this issue.        I think that in addition to just

  4    the --

   5               THE COURT:      Why should I have a full hearing --

   6   if that's the piece that needs to be developed, maybe Mr.

   7   Gann puts in that declaration, Dr. Belfiore will read it
   8   and agree with it.       Maybe everything that Mr. Gann says

   9   in that declaration, he'll say that's exactly the way it

 10    happened.

 11                MS. ALDEA:      That's possible.

 12                THE COURT:      So why should I have a hearing

 13    before I get that declaration?

 14                MS. ALDEA:      So, your Honor, I mean the first

 15    thing is, and I had already answered this, but from a

 16    legal standpoint, it's actually not required for the

 17    purposes of establishing prejudice, that the defendant
 18    was prepared at that moment, or definitively at that

 19    moment, had no doubts or no hesitations about taking a

 20    plea.

 21                What is legally required, the legal standard is

 22    that there be a statement by the defendant which in this

 23    case there is, that had he been advised of the

 24    consequences, he would have entered a plea, which he did,

 25    and we have the record showing that he was prepared to




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 43 of 54 PageID #: 2806



                                                                                  43
                                     Proceedings

  1    enter a plea.

   2                But more than that, from a legal standpoint,

   3   the sentencing disparity and whether the attorney's

   4   advice, Mr. Liotti's advice was objectively reasonable or

   5   unreasonable, is what informs the inquiry under

  6    Strickland.     So we've actually got it satisfied.

   7                And with respect to when a hearing is required,
   8   a hearing obviously is required where there is a material

   9   question of fact that is going to be dispositive to the

 10    Court's determination of a motion, and where that

 11    material question of fact is based on two deferring or

 12    two contested statements of fact.

 13                 In this case, the key facts that are material

 14    are in Dr. Belfiore's affirmation.            Mr. Liotti has

 15    submitted an affirmation in which he has not disputed any

 16    of that.    He says in his affirmation, he never disputes

 17    that he told Dr. Belfiore that he could win this.                He
 18    never disputes that he told Dr. Belfiore that he should

 19    fire Gann.     He never disputes that he told Dr. Belfiore

 20    that he should go to trial.

 21                 And this issue that's raised by the government

 22    with respect to the medical license, and Dr. Belfiore

 23    potentially waiting because of the information on the

 24    medical license or being unwilling to give up his medical

 25    license, is really a red herring because the medical




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 44 of 54 PageID #: 2807



                                                                                  44
                                     Proceedings

  1    license was going to be lost anyway.

   2               If he went to trial, a reasonable attorney

   3   would have told him the medical license -- to the extent

   4   that that's lost upon a felony conviction, if you plead

   5   guilty you're going to lose the license but you have no

  6    mandatory minimum jail sentence.

   7               If you don't plead guilty and go to trial,
   8   you're going to lose your license and you're going to be

  9    in jail for a mandatory minimum of twenty years to life.

 10    That's the difference.

 11                THE COURT:      All right.     I --

 12                MS. ALDEA:      So your Honor can grant a hearing

 13    to directly answer your question.           I'm sorry -- can grant

 14    a hearing to directly answer the question but I think

 15    that on this record based on the papers submitted, this

 16    motion actually can be resolved, and should be granted

 17    without one.
 18                THE COURT:      Well, again I don't agree with that

 19    because we have a record here where the doctor during the

 20    period he was before me, was definitely, you know,

 21    suggesting that he was innocent of this, and based upon

 22    what happened before me, did not appear to be in a

 23    position where he would be able to plead guilty.

 24                What you're suggesting to me is that no, he was

 25    at a different mind set at a prior time.             It was only




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 45 of 54 PageID #: 2808



                                                                                  45
                                     Proceedings

   1   when Mr. Liotti came in that everything changed.                So --

   2   and you haven't proven that.          As a matter of fact, as I

   3   pointed out, Dr. Belfiore doesn't even say that in his

  4    affidavit.     He says hew as considering a plea.

   5                So he doesn't even say I was -- and I

   6   understand you're talking about what's legally required

   7   or not, I will look at that once I know what the facts
  8    are. I don't even know what the facts are at this point.

   9   You can argue to me what is or what is not sufficient but

 10    we have like a black hole of information regarding why

 11    that delay took place.        And rather than going immediately

 12    to a hearing, I don't know, you know -- that maybe

 13    completely unnecessary.         I am not saying I won't grant

 14    the hearing but let's get Mr. Gann's affidavit.               If Dr.

 15    Belfiore disputes what he says occurred in those

 16    conversations, what his mind set was, then if I deem it's

 17    going to be material to my decision, then we would have a
 18    hearing on that, at a minimum, if not on everything.

 19                 But I don't believe it's appropriate given we

 20    haven't even heard -- in all ineffective cases, you

 21    usually get a declaration before you go to a hearing,

 22    just so you can understand whether a hearing is

 23    necessary, and even if it isn't going to be necessary,

 24    what the scope of the hearing would be.

 25                 So I don't see any reason why not to get his




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 46 of 54 PageID #: 2809



                                                                                  46
                                     Proceedings

   1   declaration, and then you can tell me whether Dr.

  2    Belfiore is disputing any part of it, okay?

   3               But I don't want to do that just -- if I just

   4   issue an order to Mr. Gann, he may not completely

  5    understand.

   6               MR. BARKET:      If I may, your Honor?

  7                THE COURT:      Yes.
   8               MR. BARKET:      I mean, we -- maybe we all, but I

   9   certainly know Mr. Gann quite well, and I spoke to him

 10    about this, so we would be happy to provide an

 11    affirmation from Mr. Gann.         It was -- it's somewhat of an

 12    awkward position for attorneys and Mr. Gann and I know

 13    Mr. Liotti for over thirty years.           So we live and work in

 14    the same town almost literally.

 15                So I don't want to make it sound terribly

 16    incestuous but I think your Honor understands.               So I

 17    would be happy to go back to Mr. Gann.            He knew that it
 18    was possible that he would either have to provide an

 19    affidavit or provide a -- testify in court about this.

 20    And I'm sure he would be willing to do it when I advise

 21    him about what the Court's position is.

 22                THE COURT:      Okay, Mr. King, that --

 23                MR. KING:     That's acceptable, your Honor.

 24                THE COURT:      All right.     Again, I just want to

 25    emphasize to him, I think it's clear what the issues are




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 47 of 54 PageID #: 2810



                                                                                  47
                                     Proceedings

   1   but that he obviously should recount what the reasons for

   2   the delay was, what Dr. Belfiore was telling him, about

   3   what his willingness or his unwillingness to plead at any

   4   particular time, independent of whether that would be

   5   dispositive, I want to know did Dr. Belfiore at any time

   6   express concerns about pleading guilty, and then very

   7   importantly, especially at the tail end of the
   8   relationship, what their discussions were about his

  9    intent to plead or not to plead.

 10                MR. BARKET:      I don't -- I mean one of the

 11    things I know from Mr. Gann is --

 12                THE COURT:      In other words, I don't want a one-

 13    sentence or --

 14                MR. BARKET:      No, no, no.

 15                THE COURT:      Not a one sentence but I want it to

 16    be --

 17                MR. BARKET:      We'll provide a detailed affidavit
 18    after his review of all the transcripts and everything

 19    that he would need to refresh his memory because this was

 20    several years ago.

 21                THE COURT:      And I don't know, do you know

 22    whether there was communications by email or not?                Do you

 23    know whether Dr. Belfiore sent Mr. Gann emails or not?

 24                MR. BARKET:      I don't offhand, actually, now

 25    that you ask that question.          I'm not sure.      I haven't




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 48 of 54 PageID #: 2811



                                                                                  48
                                     Proceedings

  1    seen any, so that's a --

   2               THE COURT:      Can you ask Mr. Gann that as well?

   3               MR. BARKET:      I will indeed.       I think there are

   4   but I am not positive of that.          I just don't recall

  5    seeing them.

  6                THE COURT:      Okay.

   7               MR. BARKET:      The other person that we may want
   8   to -- we don't have an affidavit from is Ms. Gatz, who I

   9   think that -- Mr. Gann and Ms. Gatz were discussing the

 10    case off the record during this time period.

 11                THE COURT:      Well, let's take it one step at a

 12    time.   I mentioned Ms. Gatz too.          She may have something

 13    relevant to say but she's secondhand.            So whatever she

 14    will be testifying, I don't think she spoke to Dr.

 15    Belfiore directly, so it would be just what Mr. Gann told

 16    her.

 17                So let's see what Mr. Gann says and whether or
 18    not there's any disagreement between your client, and Mr.

 19    Gann, and then if necessary, either at a hearing --

 20    because if it's something material, and there's clearly a

 21    dispute, I may decide to have a hearing, and then Ms.

 22    Gatz could just testify at the hearing if it's necessary

 23    but let's just take it -- I don't think this will take

 24    too long, okay?

 25                MR. BARKET:      All right.




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 49 of 54 PageID #: 2812



                                                                                  49
                                     Proceedings

   1               THE COURT:      So talk to Mr. Gann.        If you could

   2   just send a letter to me indicating when you think he'll

   3   be able to submit that by, I do want him on this question

   4   of any records of communications, I assume, you know,

   5   that the primary would be email but if he has any notes

   6   that relate to this particular issue, I would want them -

   7   - or emails of what Dr. Belfiore's state of mind was as
   8   to whether to plead guilty or not during this period,

  9    that they be attached to his declaration.

 10                MR. BARKET:      We'll do this as quickly as we

 11    can.   March -- would March 20th be okay?

 12                THE COURT:      Sure.

 13                MR. BARKET:      That would be three full weeks.

 14                THE COURT:      Yep.    And then what we would do is

 15    have another conference to discuss whether or not Dr.

 16    Belfiore agrees with what was in there, and then whether

 17    or not either further development of the record with a
 18    hearing or some other affidavit from Ms. Gatz or anything

 19    else, needs to -- we'll put it on -- if the 20th is the

 20    date, we'll put it on for like a week later.              Okay?

 21                MR. KING:     Your Honor, just to expedite things,

 22    what we would ask, and I don't anticipate any issue with

 23    this is for when Mr. Gann is called, we would like to be

 24    on the call, so that we hear what is being conveyed to

 25    him about what is being asked of him by the Court.                So




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 50 of 54 PageID #: 2813



                                                                                  50
                                     Proceedings

   1   that if there's anything we think is particularly

   2   pertinent based on today's proceedings, that we would be

  3    ale to ask him to submit that as well.

  4                THE COURT:      Sounds reasonable.

  5                MR. BARKET:      I'm sorry, I --

   6               THE COURT:      They want to join in the call where

   7   you discuss with Mr. Gann what I am asking you to do.                 If
  8    you don't agree with that, I am going to bring him in.

  9    I'm going to tell him myself but --

 10                MR. KING:     We would just like to be on the call

 11    with --

 12                THE COURT:      They want to have a conference

 13    call --

 14                MR. BARKET:      I was literally going to -- I

 15    mean, I know him quite well.          I was literally trying to

 16    text him now to see what his availability is, okay?

 17                THE COURT:      Okay.    That's okay --
 18                MR. BARKET:      So --

 19                THE COURT:      When you are going to discuss with

 20    him the parameters of what you're asking him to do, again

 21    if you don't want to have Mr. King on the line for a

 22    reason you don't like that --

 23                MR. BARKET:      No, I don't mind it.

 24                THE COURT:      Okay.

 25                MR. BARKET:      But I mean I think there's part of




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 51 of 54 PageID #: 2814



                                                                                  51
                                     Proceedings

  1    this that --

   2               THE COURT:      Yeah.

   3               MR. BARKET:      -- the initial, Marc, I need you

  4    to give us an affidavit.

  5                THE COURT:      That's fine.

   6               MR. BARKET:      I want to provide you this

  7    information.
   8               THE COURT:      And just tell him that there will

   9   be a conference call with the government and you, will

 10    discuss with him what I am requesting.

 11                MR. KING:     I wasn't referring to the

 12    preliminaries of setting it up.           I just wanted to be

 13    available so that to the extent we had things we wanted

 14    him to submit or ensuring that whatever was submitted was

 15    in keeping with what occurred here today.

 16                MR. BARKET:      Sure.    Yeah, I mean --

 17                THE COURT:      All right.
 18                MR. BARKET:      -- I don't think there's any rule

 19    about preventing them from reaching out to Mr. Gann

 20    themselves.

 21                THE COURT:      No, no, I was going to suggest that

 22    you just have him come in here and I would tell him

 23    directly but I trust both of you to be able to convey

 24    what I said.     So I'm okay with that.         Okay?

 25                MR. KING:     Your Honor, we did have one final




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 52 of 54 PageID #: 2815



                                                                                  52
                                     Proceedings

   1   point that we wanted to bring out about our papers.                It

   2   doesn't relate to anything we said today, that's why I

  3    just wanted to close with it very briefly.

  4                THE COURT:      Okay.

   5               MR. KING:     This is on the question of the jury

   6   instruction.     I just wanted to point out, it's not in our

   7   papers but your Honor's jury instruction concerning the
   8   but for cause of death is consistent with what is in

   9   Judge Sand's Modern Federal Jury Instructions.               That was

 10    the charge that we asked for months before it was given.

 11    And in addition to that, Judge Sand points out in his

 12    commentary that the reason there is a line in there about

 13    proximate cause not being required is because every Court

 14    of Appeals have considered the issues has determined that

 15    proximate cause is not required.

 16                THE COURT:      Yes.

 17                MR. KING:     So I just want to make sure that we
 18    cover that before concluding today.

 19                THE COURT:      Okay.    All right.     So we'll put it

 20    on for like the 27th or 28th of March?

 21                MR. BARKET:      We won't need anymore than a week

 22    after the submission.

 23                THE COURT:      Yes.

 24                MR. BARKET:      We'll have the (indiscernible) or

 25    not -- we'll have the -- sorry.           We don't need anymore




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 53 of 54 PageID #: 2816



                                                                                  53
                                     Proceedings

   1   than a week after the submission to get Dr. Belfiore's

   2   position becuase obviously we'll have the affidavit in

  3    hand --

  4                 THE COURT:     Well, yeah.

  5                 MR. BARKET:     -- quickly.

   6                THE COURT:     28th?    How about march 28th at

   7   2:30?
   8                MR. BARKET:     That's fine.      Is it okay with you?

  9                 MS. ALDEA:     Yes, that's fine.

 10                 MR. KING:    It works for the government, your

 11    Honor.

 12                 THE COURT:     All right.     And if there's any

 13    disputes or questions about the scope of the affidavit,

 14    just write me a letter, and if necessary, we'll have a

 15    conference before the 20th, okay?           All right.      Thank you

 16    very much.     Have a good day.

 17                 MR. KING:    Thank you, your Honor.
 18                 MR. BARKET:     Thank you, Judge.

 19                 MS. ALDEA:     Thank you.

 20                       (Matter concluded)

 21                              -o0o-

 22

 23

 24

 25




                          Transcriptions Plus II, Inc.
Case 2:15-cr-00242-JFB Document 242 Filed 07/03/19 Page 54 of 54 PageID #: 2817



                                                                                  54
                   C    E    R    T    I   F    I    C    A    T    E



                   I, LINDA FERRARA, hereby certify that the

      foregoing transcript of the said proceedings is a true

      and accurate transcript from the electronic sound-

      recording of the proceedings reduced to typewriting in

      the above-entitled matter.


                   I FURTHER CERTIFY that I am not a relative or

      employee or attorney or counsel of any of the parties,

      nor a relative or employee of such attorney or counsel,

      or financially interested directly or indirectly in this

      action.



                   IN WITNESS WHEREOF, I hereunto set my hand this

      2nd day of July, 2019.




                                       AAERT CET 656

                                       Transcriptions Plus II, Inc.




                            Transcriptions Plus II, Inc.
